MR. CHIEF JUSTICE ADAIR:
(specially concurring).
Section 11 of Article VIII of the Constitution of Montana, in part, provides: “Sec. 11. The district courts shall have original jurisdiction * * * in all cases in which the debt, damage, claim or demand, exclusive of interest, or the value of the property in controversy exceeds fifty dollars * * ”
The complaint on which the judgment herein was entered sets forth eight separately stated causes of action. The debt, claim and demand pleaded in two of the causes of action exclusive of interest exceeds $50, one being for $406 and the other for $59.48. Hence the complaint is valid, sufficient and discloses on its face a law suit and controversy over which the district court had original jurisdiction.
The pleadings sustain the judgment and the writ of execution issued therein and the sale held pursuant to the authority conferred by such writ were and are valid.
For the foregoing reasons I concur in the result reached in Mr. Justice Angstman’s opinion but not in all that is said therein.